Order unanimously affirmed without costs. Memorandum: Defendant Track Side Blazers, Inc., has abandoned the arguments that it made at Supreme Court in support of its motion for summary judgment. For the first time on appeal, Track Side Blazers con*1126tends that it is entitled to summary judgment because it is shielded from liability pursuant to General Obligations Law §9-103. We decline to reach that contention because the record before us is insufficient to allow for meaningful review. (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Summary Judgment.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.